DETAILED ACTION
	This is in response to the application filed on November 15th 2018, in which claims 1-20 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/15/18 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-12 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Muralidharan et al. US 2019/0102361 A1 in view of Ramsoy et al. US 2017/0308802 A1.
 
Regarding claim 1, Muralidharan discloses:
a processor configured to receive data at an edge of an … network from an … asset (receive data from electronic device – see Fig. 1, paragraphs 15-16) execute a machine learning model based on the received data as input to generate a predictive output associated with the … asset (statistical model uses data from devices to generate output – Fig. 1, paragraphs 16-17), and determine that a performance of the machine learning model has degraded based on the generated predictive output (monitoring system detects and manages model performance/anomalies – see Fig. 1, paragraphs 18-20); and
a network interface configured to transmit information about the degraded performance of the machine learning model to a central server within the network (interaction apparatus outputs alerts related to model deviation – see Fig. 2, paragraphs 40-43; also see Fig. 3 step 306, which shows sending notifications regarding model deviation; these alerts or outputs are transmitted over a network to a computing device which can be a “server” under the broadest reasonable interpretation, see paragraph 46 which teaches the components of Fig. 2 may be implemented in a cloud).
	Muralidharan does not explicitly disclose “Internet of Things” but it teaches the devices are “any network-enabled computing devices” (paragraph 15).  This reads on IoT under the broadest reasonable interpretation.

	Muralidharan does not explicitly disclose data is “from an industrial asset” but this is taught by Ramsoy as training a machine learning model using data from industry equipment (abstract, paragraph 24, Figs. 1-2).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Muralidharan to collect data from industrial assets as taught by Ramsoy.  Ramsoy suggests that by receiving data from industrial assets and training models, outcomes can be predicted (paragraph 22).  

	Regarding claim 2, Muralidharan does not explicitly disclose data acquired at the edge comprises one or more of time-series data sensed by a sensor, image data captured by a camera, and audio data captured by a microphone.  But this is taught by Ramsoy as receiving time data from sensors (paragraphs 25-26).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Muralidharan to receive time data from sensors for the purpose of training a model in an IoT environment.  The use of sensors to receive data is very-well known in the art.  This is merely the combination of a known technique according to its established function in order to yield a predictable result.

	Regarding claim 3, Muralidharan discloses the machine learning model comprises a predictive model configured to identify discriminate features within the received data (model is used to predict – see paragraphs 3, 17; models work by analyzing discriminate values in received data – paragraph 3).

	Regarding claim 4, Muralidharan discloses determine that the generated predictive output deviates by a predetermined threshold from a historical predictive output pattern of the machine learning model (compare model performance to historic baseline – see paragraph 30; deviation is defined as “outliers” or “significant change” – paragraph 29, this is equivalent to predetermined threshold).

	Regarding claim 7, Muralidharan discloses the network interface is configured to transmit to the central server, a request for an update to the machine learning model in response to the processor determining the generated predictive output has degraded (update model by performing retraining – see Fig. 3, paragraph 31).

	Regarding claim 8, Muralidharan discloses update the machine learning model at the edge based on the received data, and the network interface is configured to transmit, to the central server, the updated machine learning model (update model – see Figs. 2-3; model is redeployed – see Fig. 3 step 320, paragraph 58).

	Regarding claim 9, it is a method claim that corresponds to the system of claim 1; therefore it is rejected for similar reasons.

	Regarding claims 10-12 and 15-16, they correspond to claims 2-4 and 7-8 respectively; thus they are rejected for the same reasons given above.

	Regarding claim 17, it is a server that corresponds to the system of claim 1, the corresponding sections are rejected for similar reasons.  As previously explained, Muralidharan discloses a “server” under the broadest reasonable interpretation as it teaches computing devices connected via a network that perform services (see Fig. 2).  Muralidharan further discloses a storage device for storing updated machine learning models (store versions of model – Fig. 2, paragraph 22), and identifying a device associated with a previous machine learning model (using current or previous version – see Figs. 2-3, paragraph 32) and pushing the updated machine learning model to the device associated with the … asset via the IoT network (rollback to updated model version – Fig. 3, paragraphs 33-35 and 54).

	Regarding claim 18, Muralidharan does not explicitly disclose receiving the model from a first edge device and transmit the updated model to a second edge device that is different than the first edge device.  But this is merely forwarding data in a network between devices.  Such actions are likely inherent in Muralidharan and if not, they are certainly obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.  Forwarding data between edge devices such as switches, gateways, etc. is extremely well known in the art and yield predictable results.

	Regarding claim 19, Muralidharan discloses updating the machine learning model based on model data collaboratively provided from a plurality of edge devices associated with the … asset (use data from multiple devices for model – see Fig. 1).  Muralidharan does not explicitly disclose an industrial asset but this is taught by Ramsoy as discussed above in the rejection of claim 1.  The motivation to combine is the same.

	Regarding claim 20, Muralidharan discloses the network interface is configured to automatically push the updated machine learning model from the server to the identified one or more edge devices in response to the previous machine learning model being updated by the updated machine learning model (system operates automatically – see paragraphs 1, 19; retraining “update” is performed automatically – paragraph 31, this triggers rollback – paragraph 31; thus the system automatically pushes updated models as required by the claim).

Claims 5-6 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Muralidharan and Ramsoy in view of Sturlaugson et al. US 2016/0358099 A1.

Regarding claim 5, Muralidharan discloses the processor is configured to generate metadata that includes a … level of the machine learning model based on the generated predictive output (track performance metrics of model – Fig. 2, paragraphs 28-30).
The combination of Muralidharan and Ramsoy does not explicitly disclose “confidence” but this is known in the art and taught by Sturlaugson as a machine learning model that has performance results including confidence and accuracy (paragraph 42).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Muralidharan and Ramsoy to include a confidence factor in the model evaluation as taught by Sturlaugson.  By including a confidence factor in a model performance evaluation, a user or system can evaluate different models and make performance improvements.

	Regarding claim 6, Muralidharan discloses determine that the generated predictive output of the machine learning model has degraded in response to the generated … level being less than a predetermined .. threshold (determine model has degraded – see Figs. 2-3; use thresholds such as outliers, mean, variance, etc. – paragraphs 29, 41).

	Regarding claims 13-14, they correspond to claims 5-6 and are rejected for the same reasons.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Chu US 2009/0106178 A1 discloses updating predictive models (abstract) and determining model degradation (paragraphs 25-26).
Cella et al. US 2019/0171187 A1 discloses an industrial internet of things (abstract) and training a machine learning model using industrial data (paragraph 271).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON D RECEK whose telephone number is (571)270-1975. The examiner can normally be reached Flex M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Bates can be reached on 5712723980. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JASON D RECEK/Primary Examiner, Art Unit 2458                                                                                                                                                                                                        
(571) 270-1975